Citation Nr: 0721059	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-28 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
chondromalacia of the right knee.  

2.  Entitlement to an increased (compensable) rating for 
chondromalacia of the left knee.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from January 1986 to 
August 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  In July 2006, the veteran testified 
from the RO at a videoconference before the undersigned 
sitting in Washington, DC. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

Other matters

In his notice of disagreement received at the RO in 
March 2005, the veteran stated that he has taken pain 
medication for his service-connected knees to the point where 
he had intestinal distress, which he stated was also noted on 
his medical release from service.  In addition, on his VA 
Form 9, Appeal to Board of Veterans' Appeals, the veteran 
said that irritable bowel syndrome was considered on his 
service medical discharge and that it had recently become far 
worse.  Review of the record shows that in a September 1992 
rating decision the RO denied service connection for chronic 
gastrointestinal disease and in the decision stated that 
Physical Evaluation Board findings had not yet been received.  
The RO notified the veteran of its decision, but the veteran 
did not appeal.  The Board further notes that in a subsequent 
rating decision, the RO considered AF Form 356, Findings and 
Recommended Disposition of USAF Physical Evaluation Board, 
dated in July 1991, but considered it only in the context of 
entitlement to an increased rating for the veteran's service-
connected chondromalacia of the right and left knees.  On 
that form, irritable bowel syndrome is listed as a diagnosis 
considered but not ratable.  Given this information, the RO 
should clarify whether the veteran is seeking service 
connection for a gastrointestinal disability secondary to his 
service-connected knee disabilities and/or is seeking to 
reopen a claim of entitlement to direct service connection 
for gastrointestinal disability diagnosed as irritable bowel 
syndrome.  The Board refers these matters to the RO for 
appropriate action.  


REMAND

The veteran is seeking increased (compensable) ratings for 
his service-connected chondromalacia of the right and left 
knees.  In conjunction with his increased rating claims, the 
RO provided the veteran with a VA examination in 
September 2004.  The veteran asserts that the results of that 
examination do not provide an accurate picture of the 
severity of his service-connected bilateral knee disabilities 
because he was using a significant amount of pain killers at 
that time, as he says he must on a regular basis due to his 
knee problems.  Further, in the September 2004 examination 
report, the examiner described the veteran's knee pain as 
intermittent and mild while at the July 2006 hearing the 
veteran testified that he has constant knee pain with 
intermittent spiking of the pain.  In the examination report, 
the examiner indicated that he found no instability of he 
knees, but at the hearing, when questioned about the 
stability of his knees, the veteran testified he had not 
fallen in his present job but had fallen going up stairs and 
that as far as the knees giving way, he had no prior warning, 
it just happened.  

The Board interprets the veteran's hearing testimony as an 
assertion that his service-connected bilateral knee 
disabilities have increased in severity since the 
September 2004 examination.  The veteran testified that he is 
willing to report for an additional examination, and it is 
the judgment of the Board that an examination that determines 
the veteran's current extent of disability in terms of any 
instability as well as painful motion and functional loss 
would facilitate its decision.  

In this regard, when a claimant asserts that the severity of 
a disability has increased since the most recent examination, 
an additional examination may be appropriate.  See VAOPGCPREC 
11-95 (citing 38 C.F.R. § 3.327(a) ("[R]eexaminations will be 
required if...evidence indicates there has been a material 
change in a disability....")); see also Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994).  In light of the veteran's competent testimony 
regarding symptomatology, the Board concludes that a new VA 
examination is needed in order to adequately evaluate the 
nature and severity of his service-connected bilateral knee 
disabilities.  

The Board acknowledges the veteran's contentions during the 
July 2006 hearing regarding possible inadequacies of the 
April 2004 examination.  On reexamination, the VA examiner 
should describe all symptomatology of veteran's bilateral 
knee disabilities including: the presence of degenerative 
changes; limitation of flexion and extension; any locking, 
pain, or effusion related to dislocated meniscal cartilage; 
any recurrent subluxation or lateral instability; and the 
presence or absence of ankylosis.  The examiner should  
indicate the use of a goniometer in measuring range of  
motion; identify normal ranges of knee motion; provide the  
veteran's actual active and passive ranges of motion in  
degrees; describe the extent of any observed painful motion,  
incoordination, weakened movement, and excess fatigability  
with the resulting functional impairment assessed in terms of  
additional degrees of motion; and provide an opinion as to  
whether there would be additional limits on functional  
ability, expressed in degrees of motion, due to repeated use  
or flare-ups. 

In addition, the Board notes that in the report of the 
September 2004 examination, the physician made reference to 
diagnostic tests of August 2004 and said that the impression 
was normal knee study bilaterally.  Although the Board infers 
that the physician's reference may be to August 2004 X-ray 
studies, the physician does not state this explicitly, and 
the claims file does not include the report of any 
"diagnostic tests" dated in August 2004.  The report of any 
such tests should be obtained and associated with the claims 
file.  

On remand, the veteran should be afforded an opportunity to 
identify any relevant medical treatment, either through 
private or VA facilities, that he has received since the 
July 2006 videoconference hearing.  In accordance with its 
duty to assist, VA should take all necessary steps to get the 
identified records.  38 C.F.R. § 3.159(c). 

Accordingly, the case is REMANDED for the following action:

1.  Determine whether the veteran has 
received private or VA treatment for his 
bilateral knee disabilities since 
July 2006 and assist him in obtaining any 
identified treatment records.  

Request that the veteran submit any 
evidence in his possession that pertains 
to his claims and had not been submitted 
previously.  

2.  Obtain and associate with the claims 
file the report of VA "diagnostic 
tests" pertaining to the veteran's knees 
(perhaps an X-ray report) dated 
August 30, 2004. 

3.  After additional records, if any, 
have been obtained, arrange for a VA 
examination to evaluate the current 
nature and severity of the veteran's 
service-connected right and left knee 
disabilities.  All indicated tests, 
including X-ray studies, should be 
performed.  For each knee, the 
examination report must indicate whether 
the veteran's knee exhibits:

(a) degenerative changes; (b) limitation 
of flexion and/or extension; (c) locking, 
pain, and effusion due to dislocated 
meniscal cartilage; (d) recurrent 
subluxation or lateral instability; (e) 
ankylosis.  

The examiner should provide results of 
range of motion testing for each knee, 
identify normal ranges of knee motion, 
and report the veteran's actual active 
and passive ranges of motion in degrees.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and the examiner should identify 
and state at what point pain begins and 
ends.  The examiner should address 
whether and to what extent there is 
likely to be additional range of motion 
loss due to any of the following: (1) 
pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain limits functional ability during 
flare-ups or with activity.  All 
limitation of function must be 
identified.  If there is no pain, no 
limitation of motion, and/or no 
limitation of function, such facts must 
be noted in the report.  

The claims folder and a copy of this 
REMAND must be made available to the 
examiner in conjunction with the 
examination; the examiner must indicate 
that the claims folder was reviewed.  

4.  Then, review the evidentiary record 
and readjudicate entitlement to increased 
ratings for the veteran's service-
connected right and left knee 
disabilities.  If there is competent 
evidence of arthritis in either knee that 
is related to the service-connected 
chondromalacia, consideration should be 
given to the assignment of separate 
ratings under Diagnostic Code 5003 and 
Diagnostic Code 5257 for arthritis and 
instability of the knee.  See VAOPGCPREC 
23-97.  Further, due consideration should 
be given to the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 and the holdings in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

If the benefits sought are not granted to 
the veteran's satisfaction, issue an 
appropriate supplemental statement of the 
case and provide the veteran and his 
representative the opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



